Title: From George Washington to Francis Deakins and Benjamin Jones, 22 December 1792 [letter not found]
From: Washington, George
To: Deakins, Francis,Jones, Benjamin

 Letter not found: to Francis Deakins and Benjamin Jones, c.22 Dec. 1792. Tobias Lear wrote to William Deakins, Jr., on this date: “The President of the United States directs me to transmit the enclosed letter to you, and beg the favor of your forwarding it to your brother Colo. Frs Deakins and Mr Jones, by the first safe opportunity that may offer after it gets to your hands” (DLC:GW).